Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 1 of 52

 

 

U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES Case No.: 2:19-cv-02374 fe | | E }
Plaintiff, KJM-JDP

“ JURY TRIAL AUG 16 202
VELOCITY TECHNOLOGY DEMANDED | guess. us pisTRcT tourr *
SOLUTIONS LLC et al BY

Defendants. Action filed: Nov 25, 2019 ores

Date set for trial: NONE

 

 

—_-_ Oo Oo FF SN DH TH

non 4a HD Wn & WY WN

 

 

Plaintiff Opposition to Defendants motion for Summary Judgement

Introduction

1. First of all the plaintiff is opposed to the defendants motion for summary
judgement as they claim that this issue was previous settled and per their
affirmative defense seven filed on November 13, 2020.

2. The court is aware that the extensive efforts of fraud and criminal violations of
local, state and federal law that has been committed by the defendants with the
advice, aiding and abetting of multiple attorneys from the law firm of Ogltree
Deakins.

3. Specifically targeting the one desperate claim of release they have been
claiming for over a year but has never produced, the plaintiff does hereby on
the record state what is already known. The commission of fraud and the
entering into a contract for an illegal purpose or in connection to a contract
immediately voids the entire contract.

_2-

 
QoO[UlUNUOUlUCUCUMOCUMNSN OUND i eG ND

GoOlUlUlUCOUlUlUMUCUMNSN OCS Ni ea

—_—

oO Nn DN TH SF WY WY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 2 of 52

Equally, a general release does not extend to claims that the releasing party does not
know or suspect to exist in his or her favor at the time of executing the release and
that, if known by him or her, would have materially affected his or her settlement
with the released party.

1.

This statutory amendment resulted from California Senate Bill No. 1431. As
Section 3 of the bill states, the amendments “are declaratory of existing law.”
Other than grammatical tweaks, the amended version of Section 1542 adds
“releasing party” and “released party” alongside “creditor” and “debtor” and
also changes “must have materially affected” to “would have materially
affected” regarding the creditor’s or releasing party’s decision to settle.

. Next based on the felony criminal violations committed by the defendants and

their counsel where they intentional omitted material information in connection
to the fabricated FMA complaints and charges they filed with the US
department of Labor which constitute criminal felony fraud, the plaintiff in no
capacity has the authority to release any claims of fraud and criminality
committed against the federal government. Only the federal government can
do that.

Lawyers have ethical duties to inquire whether a client is seeking to use their
services to commit fraud or other criminal activity. There is no way that now over 4 years
that Ogltree Deakins does not know or are aware that they were hired
specifically to participate, advise, and council Velocity into committing fraud
and criminal acts to prevent and relive them from any financial liability in
connection with the unlawful termination of the plaintiff while on approved
FMLA. No one simply hires a so called tier one law firm to defend them
against a parking ticket.

Based on their tract record of failure it is obvious Velocity has chosen the
wrong representation. They have lost every single engagement.

Next, No release extends or can be extended to any claims or allegations, that
were fraudulent concealed from the plaintiff.

. They have represented velocity from the beginning and have participated in the

fraud and criminal acts.

 
—_= — Ol lOO GS OND

ao NN Th Ee WY ON

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 3 of 52

9. It’s still important to note that collectively they have lost very single litigation
despite their fraudulent approaches, documents and failure to stand up on the
record for their guilty liable client Velocity / Navisite.

10. Their acts in filing this frivolous motion for summary judgement is the
same as their multiple motions to dismiss, that have also been denied. It’s a
sheer act of desperation as they see the case against them mounting and
overflowing with incriminating damaging evidence especially the multiple
FOIA responses from the agency they committed multiple federal violations of
the law against the US Department of Labor.

11. They have stated in these response that their records do not contain a
single record of an FMLA complaint filed by Garrison Jones against Velocity
Technology Solutions as well, they have via the same media confirmed that the
false fabricated FMLA complaint planted in the files was not and could not
have been made by Garrison Jones as well confirmation that Velocity and
Ogltree Deakins received a copy of this false fabricated FMLA complaint
before August of 2018.

12. Their responses speaks volumes and completely confirm what the
plaintiff has been saying all along with that being this has always been a join,
coordinated complicit conspiracy and extensive effort to cover-up, commit
fraud, by deception and inducement to cover up for the termination of the
plaintiff while on approved FMLA.

13.

14.

15. The plaintiff Garrison Jones does hereby notify the court for an order to
deny defendants motion for summary judgement and strike the entire answer to
the complaint and all Affirmative Defenses pursuant to FRCP Rule 12 (f) With
Prejudice and also deny the defendants the right to amend.

16. This court has the authority and the duty to uphold res judicata and
collateral estoppel.

17. The defendants counsel contends in their latest motion for summary
judgement that the plaintiff while on FMLA filed a lawsuit in the northern
District of Illinois. The plaintiff begs to differ on this statement.

18. The plaintiff was not on FMLA on May 8, 2018 because he had been
terminated on March 15, 2018 from his former employer Velocity technology
Solutions while on approved FMLA medical leave.

_4-

 
-=lc Ol TONS Dr i PSG Nl Dll Olli ONS DH OW NS

oN DB rh SP WY NY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 4 of 52

19. His FMLA medical leave was terminated at the same time he was
unlawfully terminated by Velocity.

20. As well as a terminated employee he also was able to work for any
organization. However, Velocity with vengeance in its heart came after him
once again filing false fabricated unemployment fraud against him, yet again
behind his back, cowardly.

21. Maybe if counsel was not so busy building cases of fraud they would
have counselled Velocity to let this entire vengeance retaliation go. Instead,
they coordinated retaliation disguised as efforts of settlement where at the same
time of the so called “negotiations” Ogltree Deakins client Velocity and
specifically Shauna Coleman on the same date was busy contacting AZDES
filing another false claim, allegation of falsely accusing the plaintiff of not
being physically able to work. May 4, 12018.

22. Ogitree Deakins attorney Christopher Meister was tasked with “keeping
the plaintiff occupied while this was going on.

23. Or may after this false inducement failed it was the turn of the Velocity
General counsel Chris Heller to present another false inducement of $3,000 for
attorney fees claiming this is another attempt to settle the case in Northern
Illinois.

24. However after just one phone call the attorney found by the plaintiff
immediately withdrew and declined to represent the plaintiff Garrison Jones
because and I quote “Your former employer ( Velocity) is up to some
bullshit and I am not going to risk my license to practice law and get
involved in this shit”

25. Sent: Tuesday, June 26, 2018 10:56 AM
To: Chris Heller <chris.heller@velocitycloud.com>
Ce: Garrison Jones <garrison.jones@outlook.com>
Subject: Re: Attorney fees

26.

 
-_ Ww NN oUlUlUNCOlUlUMWUOUlUCUMUMNGS ODN a POs Nl ll UC OllmlClUCOT DNS OD OW SD

ao SN HR MN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 5 of 52

27. Mr. Heller:
28.
29. As of today, we will not be representing Mr. Jones in this matter.

30. Luke A. Casson

31.

32.
On Jun 26, 2018, at 10:31 AM, Chris Heller <chris.heller@velocitycloud.com>
wrote:

33. Communication for Settlement Purposes Only

34. Luke/Garrison,

35. Velocity is willing to pay up to an additional $3,000 as part of the
settlement agreement for Mr. Jones to use in connection with his engagement
of counsel on this matter.

36. I have attached the previous email to Mr. Jones related to this offer.

37. Velocity cannot get involved in the engagement arrangements between
you and this must remain between you two.

38. Regards,

39. Chris

40. He was right it was a scam, at the same time, Velocity was filing

unemployment fraud against the plaintiff and had no intention of doing
anything to settle or resolve the litigation, It at all times was a setup.

Al. If counsel this issue has already been adjudicated in an appeal file by the
plaintiff and upheld on an appeal filed by Ogltree Deakins attorney Christopher
Meister where the court denied as dismissed the appeal and again upheld when
after the court clearly stated there was no right to appeal its decision, instead
Ogltree Deakins filed a “Request to reopen” that was also denied by the
Arizona court of appeals.

42. If counsel or any number of the 900 lawyers had the guts to attend all of
these prior proceedings they would have heard first hand as these decisions
were being made. Instead, they hid in the bushes as a member of the cheap

-6-

 
-e- Olle DN Oa NO ODOT HAS Oa BS

mo AN HD nD F&F WY WN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 6 of 52

seats when they should have been up front and center in front of the judge
on behalf of their guilty client.

43. The defendants motion for summary judgement Document 83 filed on
August 13, 2021.

44, It is yet again apparent that the defendants and their counsel from Ogltree
Deakins specifically Ogltree Deakins attorney Anthony Decristoforo are again
in desperation mode.

45. In multiple prior pleadings including the last one filed over 9 months ago
by Ogltree Deakins attorney Paul Smith where they have repeatedly flipped
and flopped on the FMLA Status of the plaintiff, going from he is/was eligible
to was not eligible for FMLA or FMLA protection.

46. The defendants now are attempting to claim that the fabricated FMLA
complaint uncovered by the plaintiff now falls under the known and unknown
claims in the illegal unenforceable agreement.

47. What they are again attempting to do is disconnect themselves from the
filing of the false fabricated FMLA complaint in their files dated July 19, 2018
where the fabricated release letter is attached to.

48. All is does is again prove they are still actively participating in the
fraudulent concealment of their criminal violations committed against the US
Department of Labor.

49, The false fabricated FMLA complaint file filed on July 19, 2018 was not
an unknown claim it was planted in the files of the US Department of Labor as
a holding spot/placement slot for the fabricated release letter hand
delivered to the US Department of Labor by Ogltree Deakins attorney
Jennifer Colvin.

50. Ogltree Deakins and Velocity were the only organizations who knew it
existed before August 2018. This again is no coincidence.
51.

 
rv ONS Oo GSD RON DSN a mM OD ROG NS

ao nt NTN CT Re WY DN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 7 of 52

52. The plaintiff contends that it does not. The defendants defined that the
US Department of Labor contained a complaint/charge dated May 22, 2018 and
that it existed in the files of the US Department of Labor. There have been four
attorneys from Ogltree Deakins, Christopher Meister, Ryan Mangnum, Paul
Smith, and Anthony Decristoforo who all have filed pleadings, appeals to
different jurisdictions on the FMLA status of the plaintiff all dependent on
which one appears to be in their favor at the time.

53. In addition, they have at all times attempted to “disconnect” the
termination of the plaintiff from his FMLA leave and FMLA protection,
glossing over it again depending on if it was in their favor or advantage to do
SO.

54. Attorney Anthony Decristoforo is the worst of the bunch as in previous
pleadings filed by him he has went back and forth on this topic.
55. In addition, he has been caught in lies to this court via his pleadings

where he falsely claimed that this complaint was virtually identical to a
previous litigation filed by the plaintiff claiming he made these same
claims/allegations in the prior litigation. When It came time to prove there was
an FMLA claim or allegation in the prior litigation, he angrily claimed it was
immaterial and irrelevant as he could not prove that the plaintiff (which he did
not) make a FMLA claim or allegation in that proceeding. Even still he again
filled a second motion to dismiss that was denied and failed.

56. However, he again begins to fabricate claims, allegations in the current
complaint in Document 1.

57. In document 35 filed by this attorney, he made known false allegations
about FMLA eligibility and even directed the courts attention to the location he
imagined these statements he attributed to the plaintiff.

 
re Ol AIS SD NT i Oa Bl ll OOlllUlUlUCCOlC OCeDOCUMNGS ND RO QD

ao sn DBD Vr Se WY WL

 

 

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 8 of 52
Case 2:19-cv-02374-KJM-JDP Document 35 Filed 08/14/20 Page 4 of5

Plaintiff alleges that approximately 70° of Velocity’s workforce works remotely from home
offices across the country. /d. at 8. Third. Plaintiff alleges that he worked at various home
offices m Arizona, Illinois. Indiana. and California, none of which 1s near Velocity’s alleged

corporate locations. And finally, Plaintiff fails to include any allegation that Velocity employed at
|
least fifty employees within seventy-five miles of any of his home office “worksites.” Because the |

Complaint does not allege that Plaintiff worked at a worksite with at least fifty employees withm a |
seventy-five mile radius. Plaintiff does not state sufficient facts to allege that he qualifies for the

protections of the FMLA.

58. However, just like in his prior pleading none of these statements,
phrases are located in the entire document.

Now either he has some form of dyslexia or reading comprehension issues, all
these statements are considered to be outright lies which is a staple quality that
has been displayed by every single Ogltree Deakins attorney in all of the prior
and current litigations.

a. He claims “the plaintiff alleges that he worked in various home office in
Arizona, Illinois, Indiana and California.

The truth of the matter is the phase Arizona does not exist in the entire
document.

The phrase Illinois does not exist in the entire document

The phrase Indiana does not exist in the entire document

The phrase worksite does not exist in the entire document

The phrase Arizona does not exist in the entire document

x

ho ao

 
-_w OUNCE SDN OG NO ll Ol OGIO Oa KR

oO “NN ND A & WY LN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 9 of 52

59. Then he goes on and attempts to himself disqualify the plaintiff for
FMLA claiming none of these “worksites” are anywhere near Velocity
locations.

60. However he is intentionally leaving out a fact that was established over
15 years ago from the department of labor where it addressed the remote,
telecommuting employee and FMLA of those employees, attempting to
exclude the plaintiff and his failure to do due diligence on his criminal client.

61. The US Department of Labor states that remote employees are eligible for
FMLA and FMLA protection not because of their residence location but
because they report to an office where their assignments are given our and their
assigned work site where 40 or more employees work within 75 miles of this
location.

62. This is the same configuration of the plaintiff and 70% of the employees
who work for Velocity where they work from home, travel to different
customer sites but just like the plaintiff all were assigned to Minneapolis or
Charlotte worksite locations where they were given business cards and an
extension at those locations with that location address as heir “WORKSITE
which makes them eligible for FMLA.

63. Now however, in his latest flip/flop he does not state ineligible for FMLA
now he is back on the bandwagon of this “imaginary release document that
now over two (2) years Ogltree Deakins and Velocity / Navisite have
threatened to “enforce and present to multiple jurisdictions and proceedings but
for some reason (probably criminal) they have intentionally failed to do so.

64. The first and only indication of any sort of evidence they now want to
present is what they call the “ declaration of Jennifer Colvin” who is the
Ogltree Attorney who by deception inserted the famous fabricated Department
of Labor release letter amongst legitimate complaints filed by the plaintiff in
order to obtain his signature hiding the content of the letter, then immediately
snatching it away as if it was simply “routine”

-10-

 
_-_- OUNCE NS ODO

nH NAN HD vn Se W LN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 10 of 52

Jennifer Colvin now has been identified as the “attorney: who sent the
fabricated release letter to the US Department of Labor on August 24, 2018
as recorded in this contact log from the US Department of Labor

 

 

WHISARD Complaint Information Form

CP alleges that the requested time she put in with VTS is incorrect to the time she was off on FML.
CP alleges tht she did not ask for certain offand know HR is trying to covers it tytrack.

Chicago DO received a withdrawal letter from attorney citing a settlement between CP and her ER.

Contact Log:

8/24/2018 1:43:46 PM FILED-NO ACTION

*/1 9/2018 5:14:44 PM INTAKE ONLY

 

Also where she included this letter that they claimed was an FMLA complaint by the
plaintiff made on May 22, 2018 but in fact was a thank-you letter to the agency on
providing direction based on his termination while on approved FMLA medical
leave from Velocity.

It makes no logical sense that this “fabricated FMLA complaint where it is being
alleged only by Velocity and Ogltree Deakins, that it Shows up 2 months after the
false fabricated FMLA complaint was filed where normally in the real world the date
of May 22, 2018 comes before July 19, 2019 and this false fabricated release letter

-l1ll-

 
ere OOlUlUlUNUOClCUCUMNO NS NDOT OW i NOOO rl ll OlUlUlUlCODllUROTUMU NOD Ra Ni

So NN Te FF WY LN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 11 of 52

and the fabricated FMLA complaint they claim was filed on May 22, 2018 show up
on August 24, 2018 because and only shows up because it was attached to the same
release letter and we are supposed to believe that they say it was an official FMLA
complaint with the US Department of Labor and that it is included in the illegal
agreement that it is an official complaint/charge with the US department of Labor.

Makes no logical sense but shows how extensive the fraud and confusion they want
this court to believe is part of legitimate, efforts and negotiations of settlement of a
discrimination lawsuit settlement.

Now that the plaintiff was the one who diligently uncover the truth and criminal
fraud committed upon this court where the defendants and Ogltree Deakins now are
still not taking credit for the false fabricated FMLA complaint filed on July 19, 2018,
they are now claiming that this discovery is covered under and now they are
considering it to be a known and unknown claims.

This is what they are now trying to weasel out of putting it under what they think is a
covered element of the illegal agreement.

Let’s make it clear to the court. This is again another attempt among a long list of
criminal violations of the law that only implicates Velocity and Ogltree Deakins.

It is nothing more than proof that the defendants and Ogltree Deakins are still
actively involved in the fraudulent concealment of claims and actions they
intentionally committed intended to conceal, suppress

through fraudulent concealment, “the defendants conspired and employed “artifice,
they also planned to prevent discovery inquiry or escape investigation, and mislead
or hinder acquirement the knowledge of both the false fabricated FMLA complaints
they filed and planted in the files of the US department of Labor along with other
information disclosing a right of action, when they had the responsibility to disclose
all of the information to the plaintiff. Instead they remained silent and in the
deception mode just as they had the duty and responsibility that from May 2018 until
December 2018 had filed multiple false fabricated charges, allegations, claims and

-12-

 
Co Oo eo SN NTN TNH ee YW NRO

> Ww we —

oO lUOlUOCOlUUGS UMN

oOo nn ND DA EP WY LY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 12 of 52

against the plaintiff with AZDES the Arizona court of Appeals prior to and after
August 2018.

The defendants and their attorneys from Ogltree Deakins are still actively
participating in the fraudulent concealment of the FMLA claim they listed in the
illegal agreement as well as a assisting Velocity in the concealment of all the
individuals within their organization who were involved and participating in any and
all of the concealment where Velocity and Ogltree Deakins would both be held
liable for any claim fraudulently conceals the existence of the claim or the identity of|
any person who is liable for the claim from the knowledge of the person ( the
plaintiff) entitled to sue on the claim, the action may be commenced at any time
within 2 years after the person who is entitled to bring the action discovers, or should
have discovered, the existence of the claim or the identity of the person who is liable
for the claim.

FRAUDULENT INDUCMENT AND CONCEALEMENT

The defendants and their attorneys from Ogltree Deakins had one and one only intent
and that was to fraudulent induce and fraudulent concealment of the claims in
connection with FMLA, they had no intention or care whatsoever about any of the
other discrimination claims in the prior litigation. Their efforts and direction was
concentrated on the FMLA termination of the plaintiff.

The plaintiff has already shown the where the defendants knowing made false
statement of material fact and omissions as not to draw attention to the real reason
for the illegal agreement they also knew what they were going was false and illegal,
(2) known or believed to be false by the defendant; (3) intended to induce the
plaintiff to act; (4) plaintiff acted in reliance on the truth of the representation; and
(5) resulting damage but also they did multiple acts of deception to obtain his
signature on the illegal fabricated release and release letter.

At no time did the plaintiff file with a local, state, or federal jurisdiction an FMLA
complaint to charge.

-13-

 
-_- Oo CD GS ODO i SOW Nl Cl Ol OT i TS GSD i ee GE

ao N DN AO FF WY NH

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 13 of 52

However, the defendants and their attorneys felt it was necessary to not create one
but multiple FMLA complaints and fabricated release letters.

As previously mentioned a release in any form is void when it was the intent of the
defendants to intentional conceal the claim of FMLA from the plaintiff by deception
fraud and criminal violations against the federal government that was committed
prior to the agreement.

There was no record of any FMLA complaint made by the plaintiff on May 22, 2018,

However, this contact was attached to the only FMLA complaint in the WHISRD
system used by the US Department of Labor and that complaint was an FMLA
complaint that the defendants have never mentioned or recognized that they planted
in the files/records of the US Department of Labor, in preparation of the inducement
into the illegal, unenforceable agreement that the defendants have been claiming
exist and vindicates them from any liability.

The date of this false fabricated FMLA complaint was made on July 19, 2018 and
the documents sent to the US Department of Labor by Ogltree Deakins attorney
Jennifer Colvin on August 24, 2018 as attached and associated with this false
fabricated complaint because, Velocity and Ogltree Deakins knew that the low level
employees of the US Department of Labor would first look in the WHISARD system
for an official complaint and they would attached these documents to the first open
complaint they fund and would do no investigation on none of the letters sent to
them by Ogltree Deakins.

-14-

 
_- Oo Oo Fe NSN BO DA F&F WY NY -|- CO OBO BH NH DBD A —&— WY NO —

oo NY NWN DH Se WY NO

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 14 of 52

This false complaint is still OPEN in the files of the US Department of Labor. It
was never assigned to an investigator, it was never updated internally by a single
employee at the US Department of labor.

PRIOR BAD ACTS

The defendants despite their efforts not to mention the existence of the false
fabricated FMLA complaint under customer id 3850645 filed on July 19, 2018 there
could be only two organizations who had a vested interest to file such a false
fabricated FMLA complaint with the US department of Labor and that being
Velocity and Ogltree Deakins.

They had done the same thing behind the plaintiffs back on May 7, 2018 where they
thought they had gotten away with this same tactic of impersonation.

I never contacted AZDES on May 7, 2018 but as you can see there is my cell
phone number in the contact log just as it is in the fabricated FMLA complaint
filed with the US Department of Labor. I was unaware of this false claim/allegation
until July of 2019 over a year later.

-15-

 
—_-_— Oo Ob TFT YN DBD DW PF WY NY K§ DOS CO DH HS DH wn ee WY HY &

ao Nn DN A SP WY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 15 of 52

This the court knows was overturned on October 23, 2019.

However, this shows that they again thought they had not gotten caught and made
the decision to do it once again on a higher stage and on July 19, 2018 they did the
exact same thing and impersonated the plaintiff and planted a false fabricated FMLA
complaint and planted it in the files of the US Department of labor, using personal
identifying information that could only have come from Velocity in filing this false
complaint.

As rule 404 states under permitted use

(2) Permitted Uses. This evidence may be admissible for another purpose, such as
proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence
of mistake, or lack of accident.

It was not a coincidence, it was Velocity and Ogltree even more than a year before
the current litigation was even filed. They had in their minds laid the foundation of
fraud and what they thought was a defense of termination of the plaintiff while on
FMLA and laid the foundation of inducement into an illegal agreement where they
asserted by fraud and federal criminal violations of federal law and inserted them
into the illegal unenforceable agreement.

If at any time, prior to this complaint if they had grounds to move forward to
enforcing it, they would have done so. Only now that the stakes are much higher did
have they repeatedly referred to it as a means to end this litigation.

Like all the other false allegations, claims, complaints, this too will fail.

Prior documented bad acts are admissible and there are many to present to this court.

-17-

 
-—r cOlllUlUlNCOl CUD MNS DN ea Gl |! Ol] GSD a ea NN

oOo sn DD TD SF WY] WY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 16 of 52

However, it does show that they were aware of its existence as they intentionally
omitted the charge/complaint number from this illegal document.

-18-

 
—-_- Ol lO NI ONO eNO Rl ll OCOlUlUlUlUlCOlClUMDOUlUCUMUMUNGS DN ea NS

ao sn NN TT Re WY ND

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 17 of 52

 

WHISARD Complaiat Information Form

 

U.S. Department of Labor

Wage And Hour

Complaint ID: 3850645
Date of Contact’ 7/19/2018

Division

Receiving Chicago IZ District Office Last updated by Diane Fright
Contact Prionty:
Complaint Status: FILED-NO ACTION Contact Type:

Last updated 8/24/2018
See customer Msiory log for Contact typeis)

 

Establishment Information
Name: Velocity Technology

Address: 1901 Raxdorengh RD.
Charlotte, NC 28211

County: Mecklenburg
Contact Name:

Contact Title:
Estimated # of locations:
Headquarters location:
Branch Name/Location 1:
Branch Name/location 2:
ER business status:
Estmsted SADV:
Nature of Business:
ireerstate Commerce:
Number Of Employees:

Primary Phone: 764-357-705 ext.

Other Phone: ext.
Fax ext.
Email:
NAIC
Gov. Contract, Furnshes N

Gov. Contract, Fumishes services: 9 -V
Gov. Contract, Performs construction;
Gov. Contract, Other contract type.
Gov. Contract, Unknown contract N
Est. expiration date of gov.

Estimated EEs affected:

Special Coverage:

Franchise. oN

Union Shop: NV’

ER Exemm? N

 

Person Submitting Information
Name: Jones, Garrison

Primary Phone: 916-870-4060 ext

 

Address: “05 Wiest Liberty Drive Other Phone: ext
Wheaton, IT, 60187 Fax: ext.

Email:
If not complainant, EE Name:

Is Customer complainant? Yr

Verbal permission to use name N Verbal notification of Private Right

Written permission to use name N Action N

Written permission to use name N Relationship:

Alleged Act Alleged Violation From Te Note;

 

FML4 —_| Discramanation (e.g. disciplinary action)

 

 

 

 

 

 

 

 

 

 
Go Oo feUNSN DN OT FS

wo

aon KN AT fF

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 18 of 52

The plaintiff has already proven to the US Department of Labor and this court that he
did not and could not have filed this false complaint as at the time it was created, the
phone number that is connected to this complaint, was disconnected over a month
prior to it being made.

she oe j ” acid errs MO
T Mobile neni Wahay EON sremnatee Vat-z

TOTAL DUE

HiJ ,
$2 0 2 -l 5 her ue samen for August.

Vaud CA A cat By SERIE BO C-joy og your ew Galaxy NoteS-Mf dieght Gfacx 645637 Tanks for add og an

Nese ants abe a b rrp, Urpin an ewes teres Fewpment Irsta'lment Aan with your NM3? 29° 8 Q3 Savs.ng Gadaxy wim Ade a. ne.
Hoge eh beta ee eh are toner Sy Pato ge Deraik below,

ti Bt perp meres sus ee AL ge Menge”

VALE

1 rosy bog ot

 

BALANCE FORWARD This 15 what happened since your Bast bill:

© sabes ced es $900 8

$4 06-4 © 4G E? atw OR to tetnicg SF eats

 

SY OT UING: @ $2089

$926°23 This manth’s charges ave $156.23 mera Your plan includee
* Ud adedeagtacane foto bye”
Voge “Jen theytes ye ON oginéec ke
© Fosse destinies, tou IN) oginéec &¢ DAD gy aity, 40y
© gata atte) Merk Ue
naan ated ct LN © Mucele nutncet dala br <a) ue
298 ote ohas etdcda ore foe to thar car quieted sug $9 9G ssid:

© Cees eur TAfoo by ONE “lar Detain 6 sme rovPlars

 

EQUIPMENT LFUNOEST - S842

$9.62 This month's charges are $8.42 mere The T-Meblie® app lets you entity:
> Pare ye ea are
eiethe Melt oO aadeda bales Vite! ethan ge thicke sent bil angie eeany at
FACT TA wr Geille Coad ob eter 24 Monthy aay et HE _® Bogarde pur cecen
ep he eit cc AIRE 2518 V7 Tack ing Gdaey Se Gat 28 yopo att

sth Bde Lite BEEF -
wet ae whet BTS, Downcad tro ape Sima cosApp

 

SERVICES PA LR STS PEL Bp ER MLE 8

$94:33 This month's charges are $14,323 mere Simple Global epdate:
«fer mubpbh crue barges See delake ot use 2 Welded addres counties and
wai muh rue barges delake ot uae cesarancrs!

OMe Abo ADAG re Ce Sates ede
behold cade g ratio EN 24 oe

Detais enpibiity © tore ca'SGCal

 

ONE-TIME CHARGES 4 YET CMP CHAALSS ~ SOREL
$49-6 © fat nas Aatte Foci. inertice $4206, Saateloe

teegetah,

 

- 20 -

 
rw OOOUNUDUST CU PND ia ea NOOR ll OllUlUlUCOUCCUDDO GSD eae

eH nN KD OW Ee WY NW

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 19 of 52

It’s clear that in the previous month his number was deactivated and he had been
assigned a new cell number because of repeated blocked, restricted, private calls
from Velocity as a means of harassment for over 3 months with the final straw where
his cell number was entered into a fax machine that repeatedly called his cell number
for over 5 hours every 15 minutes where finally it was turned off and disconnected.

Equally, the US Department of Labor verified that the defendants had received a
copy of this false fabricated FMLA complaint prior to August 2018 and had
knowledge of its existence but omitted the number from the document as not to draw
attention to their criminal illegal activity where they by the hand off Shauna
coleman the personal cell number from his employee file and combined it with
information from the civil case in Illinois and by impersonating the plaintiff made it
appear authentic that he was in fact the person who made this contact to the US
Department of Labor.

Even in his response to the US Department of labor he stated there was a big
problem and stated the same thing that the number in the false FMLA complaint he
had gotten rid of that number because of harassing calls from his former employer,
Velocity technology Solutions.

-21-

 
—_=_— OlUlUCOlCUMDS NGS DS i POWs i Nl llc OCOlllUlUlUCCOlFClClUDONGSN ONO i OW Sl

ao “NN UE SP WY LV

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 20 of 52

at MESSAGE
8 fh & & hae
Wed 9730/2020 9:16 AM
arson Jones ~ garriganjpaneskeauthiok com -
896928

To Funarequestsdal guy

There is a big problem. I did not make the complaint under your customer
I'd 3850645

The phone number listed with this complaint I got rid of because of harassing phone calls from
my former employer Velocity Technology Solutions.

In September 2019 I began to learn of multiple illegal criminal activity committed by Velocity.
One of them was they impersonated me and made a false allegation to the Arizona Department
of Economic Security claiming I was unable to work where they used that to deny me
unemployment benefits. I informed them as well I never made that call because my physician
had approved me to return to work on 3/23/2018. In their reason for the adverse negative
decision, they claimed I said I was under the care of my doctor until 5/15/2018. This date is the
same date matched on the certification from velocity that they sent to AZDES to claim I was on
fmla and unable to work. There is no way I would yell AZDES that I was under his care when I
was approved to return a month before this date.

They impersonated me. I appealed and won the appeal because I submitted the doctor statement
showing the date of 3/22/2018.

So somehow in a span of over 11 months the defendants and their attorneys from
Ogltree Deakins now have had all this time to conspire and they think they now have
a plan to pass off this illegal document as legitimate and apparently have a game
plan to present it to this court as evidence.

I am certain that when the time comes they will not do so because as I have said in
previous pleadings, I have alerted and kept abreast law enforcement and the state of
Arizona that they have been stalling for over two and % years and that they have
been aware of multiple legal proceedings where they could have appeared and

-22-

 
Ww

eo nN Hn

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 21 of 52

offered this illegal inadmissible document as a means to prevent any monetary award
given to the plaintiff and has never done so.

As a result, the plaintiff has welcomed their participation but better minds have
prevented them from appearing before any tribunal or jurisdiction to do so, knowing
the ramification of the fact that the plaintiff on 5 separate occasions have obtained
rulings in his favor, despite this illegal document in his favor.

The main, issue is if they have the guts to do so. I can assure this court that I will be
participating in any official proceeding and that I will be in the presence of law
enforcement at that time of the proceeding so they can see/hear firsthand and see
which Ogltree Deakins attorney who goes on the official record and presents this
document as evidence and finally connects Velocity / Navisite to

Aggravated Identify theft

Making False Statements to a Federal agent and Agency of the US Government
Falsification and entry of know false record in the files of a federal agency
Criminal Fraud against the US federal government specifically the US Department of
Labor

Criminal fraud against a federal program jointly administered by the US
Department of Labor and the State of Arizona just to name a few of the federal
charges that anyone who walks into that court and presents this illegal document

23 -

 
-_-  OoOOlUlUlNUOlS ll OMNI ea Ne HR ll OD NT a Oe GSN

on NN CN Ee WY KN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 22 of 52

sh 2 103 4 Ko 1236 P4756

OGLETREE, DEAKINS, NASH,
Ogletree SMOAK & STEWART, P.C.
. Anornes af Law
Deakins Baplanade Cone I, Sue £00

2415 Bet Comelback Rood
Phowshe, AZ. $4016
Telopaane: 62,774,570
Faeomile: 602.778.3790
wir sgfoere cota

Chrusopher 1. Master

WATRAITO

Acistopher meister Qophetrce.tomn

July 23, 2018

Via Fax and First Ciass U.S. Mail

Arizona Department of Economic Security

Office of Appeals

1951 W. Camelback Roa, Suite 400

Phoenix, AZ 85015

Fax No. (602) 257-7056

RE: Unemployment Insurance Claim, Garrison Jones
Arizona Appeal No, U 1595392-001
To Whom It May Concern:

This firm represents Velocity Technology Soludons, Inc. ("Velocity or “Employer”), in
connection with Garrison Jones's (“Claimant”) claim for unemployment benefits before the Arizona
Department of Eeanamic Security. We write to Request to Reopen the Decision of the Appeal
‘Tritamal, dated June 22, 2018, which found that Mr. Jones qualifies for benefits because he was
discharged from employment, but not for willful or negligent misconduct. The Appeal Tribunal’s
decision should be overturned because Mr. Jones has been employed by Velocity from the day he
filed for unemployment benefits to this day.

As an initial matter, Velocity should not be prochuded from requesting that the Appeal
Tribunal’s decision be reopened because it can show excusable neglect. Velocity had good reason
pot to appear at the hearing before the appeal tribunal on June 22, 2018, As Velocity communicated
in its June 21, 2018 call to the Appeal Tribunal, Mr. Jones and Velocity have beea negotiating the
ferms of his separation from employment. Velocity believed that appearing before the Appeal
Tribanal to contest Mr, Jones's eligibility for unemployment benefits would disturb shose discussions.
Velocity and Claimant have continued their negotiations, and haope to soon reach en amicable
agreement but unfortunately that has yet ¢o occur,

Nevertheless, Mr, Jones is not eligible for unemployment benefits because he is still employed
by Velocity. Under A.RS. § 23-771, only an “unemployed individual” is cligible to reocive benefits.
A porsou iz deemed “unemployed with respect to any week during which the individual performs no
scrviees and with respect to which no wages ore paysble to the individual ..” A.R.S. § 23-621. Wages
constitute "all rerammeration far services from whatever sources, including conimissions, bonuses,

- 24-

 
—

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 23 of 52

- Olle NSD i OG Nl ll OOO THA De Wai

ao nN Nn rn Se WY BN

 

 

 

A DR UR 4s Gere No. 1235 PF. 4/6
huly 23, 2018 Dgetree
Page 2

and fringe benefits and the cash valuc of all remuneration in any other medium other than cash.”
ARS. § 23622. From February 2018 to the present, Velocity has continued to provide Mr. Jones
with bealth, dental, and vision benefits. Thus, Mz. Jones has received “wages” as defined by the
Arizona Revised Statutes, is not vaemployed, and is, therefore, not eligible for unemployment
benefits.

Moreover, the Appeal Tribunal's findings of fact show that Mr. Jones wes not discharged
from his position. The Appeal Tribunal’s decision sates that Mr. Jones believed he was discharged
because he was copied on an email indicating that be was no longer employed and because his job
was posted far hire. [lowever, the evidence cited in the Appeal Tribunal's decision belics its own
couchusion. Mr. Jones claims he was copied on an email on March 15, 2018, in which a Senior Vice
President questioned whether he was still employed. But, on March 24, 2018, when Mr. Jones asked
Velocity’s General Counsel directly about his employment status, be was unequivocally told that be
was 00 FMLA leave, The fact that 2 similar position to the one held by Mr. Jones may have been
posted is irrelevant. As stated by Velocity's General Counsel, Mr. Jones was on FMLA leave end
then an unpaid Jeave of absence until he was able to ret work. Thus, the Appeal Tribunal’s own
findings of fact show that the last communication from Velocity to Mr. Jones indicate that he was

still employed.
For the foregoing reasons, Velocity respectfully requests that the Appeal Tribunal's June 22,
2018, decision granting Mr. Jones unemployment benefits be reversod.

Sincerely,

——

wistopher J, Meistec

Enclosure

-~25-

 
orcUlUCOUlUDUDOUUNS OUD

Ww

oN NTN HN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 24 of 52

There was never any “negotiations” as he is claiming in his appeal off July 23, 2018
There was less than a 3 minute call where the plaintiff only listened to him where he
was claiming that the plaintiff did not have a case and that it would be better settled

in small claims court.

At that point the plaintiff hung up and blocked his phone number from contacting
him again. Four days later the plaintiff filed the complaint on May 8, 2018. For
over 5 months Velocity ignored all efforts to settle the discrimination.

It’s all a game to these people.

The only reason there is a complaint before this court is because after the illegal
agreement Velocity got right back on the retaliation and harassment horse and
continued to intimidate the plaintiff, and harrass him and his family while at the
same time, continuing to file false fabricated claims, complaints, Chagres and
allegations against him that all have been reversed, overturned, changed, denied and
dismissed.

Document 73

The plaintiff has already illustrated to the court that it was the defendants who
drafted the illegal agreement and they also included a term that the illegal agreement
was not admissible in any proceeding in addition that it is governed under the laws of
Arizona. As such this court does not have any jurisdiction nor can it be used in any
decision of this court

Respectfully submitted,

Dated: August 16, 2021
« we #

Garrison Jones Plaintiff (Pro Se
P.O. Box 18891 ]
Sacramento, California 95818
garrison.jones@outlook.com

26 -

 
rer COollUlUlUNO lO GS DN ia Wa Nl | ll OULU OCD MGS OCD Oa Ni

aon OO tN Se OY NY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 25 of 52

CERTIFICATE OF SERVICE
I hereby certify that on this August 16, 2021 a copy of the forgoing

[Opposition to deny defendant motion for summary judgement was mailed, USPS to
defendants on August 16, 2021

-27-

 
oOo mS DB ON BROW Ne

=> WwW Wwe —

oll NOD

oN DH NW FF WY WY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 26 of 52

General Adjudication

UB-098 Claimant SSN a ’ 4
Issue Abic |

saris Base Psnod Separation: No

BPR:
R6-3-§2235.4.

Reasoning and Conctusion-
SEE UB 100

Additional Text
CLMT WRITTEN STATEMENT
UB436 SENT ON 4/19/18 DUE BA
- SEE UB-436R IN ONBASE RECD Sane “mus

CLMT CALL: ON 5-418 AT 1}? ‘
OF CONSEQUENCES ‘2AM PHN: 916-870-4960, LEFT MESSAGE TO RESPOND RY 5-8-18 BY 11:244M AND AD
VISED

CLAIMANT RETU .
RNED CALL ON 5-7-18 AT 1.53PM PHN: 916-870-4960, TC WITH CLAIMANT:

CLMTS ATES HE HAD C } ~ we NTIL
, STROKE ve VEMBER OF VG fe Fa! is STILL UNDER DOCT RS C ARE U

 

They contacted AZDES 4 days after a false FMLA complaint was filed with AZDES
by Velocity HR director Shauna coleman, claiming the plaintiff was physically
unable to work as he was on approved FMLA Medical leave, again, preying on low
level employees of the AZDES and they did exactly what they intended, they made a
second negative adjudication against the plaintiff and denied unemployment benefits.

- 16-

 
 
    

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 27 of

LNT 0}
aN on

U.S. Department of Labor Wage and Hour Division
Washington, DC 20210

October 30, 2020

Garrison Jones Sent via email to garrison.jones@outlook.com
P.O. Box 188911
Sacramento, CA 95818

RE: Freedom of Information Act Response
Tracking Number 2021-F-00657

Dear Mr. Jones:

The Wage and Hour Division of the U.S. Department of Labor is responding to your request
made under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, dated October 16, 2020.
Specifically, you asked for any record of a compliant made by you regarding Velocity
Technology Solutions in 2018.

In accordance with 29 CFR § 70.20(a), we can only include responsive documents in our
possession as of the date our search began. The search began on October 28, 2020. After
performing an electronic search of the Wage and Hour Investigative Support and Reporting
Database, we did not locate any documents responsive to your request. Consequently, we are
providing a “no records” response. You have not been assessed related fees as the processing
costs incurred did not exceed the chargeable minimum.

If you need further assistance, please contact LaRhonda Pannell by email at
pannell.larhonda@dol. gov or call 770-736-5465. You may also call this office at 202-693-1004.
If we cannot assist you in your concerns, you may contact the Departmental FOIA Public
Liaison, Thomas Hicks, at 202-693-5427 or email at hicks.thomas@dol.gov. Alternatively, you
may contact the National Archives and Records Administration’s Office of Government
Information Services regarding available mediation services at Office of Government
Information Services, National Archives and Records Administration, 8601 Adelphi Road,
College Park, MD 20740-6001. You can also reach that office by email at ogis@nara. gov, by
phone at 202-741-5770, by fax at 202-741-5769, or by calling toll-free at 877-684-6448.

Finally, if you are not satisfied with the response to this request, you may administratively appeal
by writing to the Solicitor of Labor within 90 days from the date of this letter. The appeal must
state in writing the grounds for the appeal, and it may include any supporting statements or
arguments, but such statements are not required. In order to facilitate processing of the appeal,
please include your mailing address and daytime telephone number, as well as a copy of the
initial request and copy of this letter. The envelope and letter of the appeal should be clearly
marked “Freedom of Information Act Appeal.” Any amendment to the appeal must be made in
writing and received prior to a decision. The appeal should be addressed to the Solicitor of
Labor, Division of Management and Administrative Legal Services, U.S. Department of Labor,
200 Constitution Avenue, NW, Room N2420, Washington, DC 20210. Appeals may also be
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 28 of 52

submitted by email to foiaappeal@dol.gov. Appeals submitted to any other email address will
not be accepted.

Sincerely,

Digitally signed by Forrest T. Horak
Forrest T. Horak pate 2020.10.30 11:09:29 0400
Forrest T. Horak
Disclosure Officer
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 29 of 52

From: Garrison Jones

To: FOTARequests

Subject: Re: FOIA REQUEST FOR COMPLAINT FILED ON may 22, 2018
Date: Saturday, May 29, 2021 10:34:47 PM

Attachments: image00i.pna

 

CAUTION - The sender of this message is external to the DOL network. Please use care when clicking on links and
responding with sensitive information. Send suspicious email to spam@dol.gov.

They claim that the withdrawal letter is for a complaint filed on Nay 22, 2018 and I never filed
a complaint with your agency at all in the year 2018 or at any other time. I need your response
to say that your records do not contain a FMLA complaint filed on May 22,2018 to directly
counter this fabricated complaint and release letter

On May 27, 2021, at 9:20 PM, Garrison Jones <garrison.jones@outlook.com>
wrote:

Please search your records of a complaint made or filed on
May 22, 2018 under the name of Garrison Jones.

In complaint number which is attached it states that the
Chicago DO received a withdrawal letter on 8/24/2018 I have
attached a copy of that letter.

In that letter it states that it is a withdrawal of a complaint
filed on May 22, 2018.

I simply want your response to confirm that there was a
complaint filed on May 22, 2018 under my name or any other
name against the employer Velocity Technology Solutions.
If this complain exist, I want a copy of the complaint.

If it does not exist, I want your organization to confirm
specifically that it does not exist in your files.

My address is P.O. Box 188911 Sacramento, California
however, if all responses can be sent to me via my email
garrison. jones @outlook.com

Thanks for your swift attention to this request
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 30 of 52

Dodson, Aretha A. - SOL

From: Garrison Jones <garrison.jones@outlook.com>

Sent: Saturday, May 22, 2021 12:52 PM

To: FOIARequests

Subject: FOIA request velocity technology solutions and navisite and Ogitree Deakins

CAUTION - The sender of this message is external to the DOL network. Please use care
when clicking on links and responding with sensitive information. Send suspicious email to

spam@dol.gov.

Thus is an official FOIA request for all documents and communications made from and to
Velocity Technology Solutions, navisite and the law firm If Ogltree Deakins from January
2017 until The present date
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 31 of 52

 

WHISARD Complaint Information Form

 

U.S. Department of Labor
Wage And Hour Division

 

3850645
07/19/2018

Complaint ID:

Date of Contact:

Establishment Information
Name:

Address: 1901 Roxborough RD.
Charlotte, NC 28211

 

Velocity Technology

County: Mecklenburg
Contact Name:

Contact Title:

Estimated # of locations:
Headquarters location:
Branch Name/Location 1:
Branch Name/location 2:

ER business status:
Estimated $ADV:
Nature of Business:

Interstate Commerce:

Number Of Employees:

Person Submitting Information

 

Receiving Chicago IL District Office
Contact Priority:
Complaint Status: FILED-NO ACTION Contact Type:

Last updated

Last updated by##2Ses

  

ee
KR SRE

See customer history log for Contact type(s)

Primary Phone: 704-357-7705
Other Phone:

Fax:

Email:

NAIC

Gov. Contract, Furnishes

Gov. Contract, Furnishes services:
Gov. Contract, Performs construction:
Gov. Contract, Other contract type:
Gov. Contract, Unknown contract

Est. expiration date of gov.
Estimated EEs affected:
Special Coverage:
Franchise: N

Union Shop: N

ER Exempt? N

ext.
ext.

ext.

22222

 

From

Name: Jones, Garrison Primary Phone: 916-870-4060 ext.
Address: 705 West Liberty Drive Other Phone: ext.
Wheaton, IL, 60187 Fax: ext.
Email:
If not complainant, EE Name:
Is Customer complainant? Y
Verbal permission to use name N Verbal notification of Private Right
Written permission to use name N Action N
Written permission to use name N Relationship:
Alleged Act | Alleged Violation To ' Notes

 

FMLA __| Discrimination (e.g. disciplinary action)

 

 

I

Date: 09/29/2020 3:47:49 PM

 

Customer ID: 3850645

Page 1

 

 
 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 32 of 52

 

WHISARD Complaint Information Form

Most critical act: FMLA

Employment Information

 

Payroll Information —

Job title: Pay rate:

Description of duties: Hours Worked:

Employed From: To: Sun Mon Tue WedThu Fri Sat
Employee status:

Date of Birth: Avg. hrs per day:

Employee age at time of complaint: Days worked per week:

Total hrs per week:

Employee age at time of violation:
Pay period:

Time records kept: N

Complaint Notes

CP Jones wishes to file complaint againt Velocity Technology.CP feels that the Company was busy against her for filing
discrimination complaint regarding FMLA..

CP alleges that she did not received the notification in the required five business days
CP alleges no conversation was ever held with any Rep from Velocity.

No other documents(e-mail) were received to support provision that is offgered on FMLA.
CP Jones alleges that Human Resource Director Shauna Coleman never mailed anything to her home.

CP alleges never receiving any FMLA information in the required timeframe that she did not receive any FmLA
information in the required time frame.

CP feels that company is retaliating against her due to her filing a discriminaiton complaint against Velocity.
CP alleges that company is trying to cover there tracks concerning the documents that were lleges that based on the
communicaitons withj Velocity Technology are covring tyheree tracks that they prov idced CP with the documents in regards

to taking FMLA.

CP alleges that Human Resource Shauna Coleman alleges sent e-mail concerning issues of the injury date and year she was
hire.

CP alleges that dates that VTS claims were in correct and are trying to cover themselm.

CP states in the letter that she never made any such statement.

CP wishes to file complaint against VTS alleging that company made false claims of her requesting FML.

CP wants it on recordsthat company might try to terminate her for false claim of non compliance with FMLA

CP stated that she attachment of email to support her complainbt. No attachement was included with this compla9int.

CP feels that VTS is retaliating against her for filing discriminaiton compklaint and feel they dropped the ball on providing
the documents on FMLA.

Its CP words against VTS that they

Date: 09/29/2020 3:47:49 PM Customer ID: 3850645 Page 2

 

 
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 33 of 52

 

 

WHISARD Complaint Information Form

CP alleges that the requested time she put in with VTS is incorrect to the time she was off on FML.
CP alleges tht she did not ask for certain off and know HR is trying to covers it tytrack.

Chicago DO received a withdrawal letter from attorney citing a settlement between CP and her ER.

Contact Log:

08/24/2018 1:43:46 PM FILED-NO ACTION
07/19/2018 5:14:44 PM INTAKE ONLY
Date: 09/29/2020 3:47:49 PM Customer ID: 3850645

Page 3

 

 
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 34 of 52

From: Garrison Jones

To: FOlARequests

Subject: FOIA REQUEST FOR COMPLAINT FILED ON may 22, 2018
Date: Thursday, May 27, 2021 10:20°36 PM

Attachments: image001 png
Garrison Jones Charge Withdrawal Letter (DOL) (003).pdf
FOJA 896928 Complaint 3850645 Redacted. pdf

 

CAUTION - The sender of this message is external to the DOL network Please use care when clicking on links and responding with sensitive information Send
suspicious email to spam@dol.gov

Please search your records of a complaint made or filed on May 22, 2018 under the name of Garrison
Jones.

In complaint number which is attached it states that the Chicago DO received a withdrawal letter on
8/24/2018 I have attached a copy of that letter.

In that letter it states that it is a withdrawal of a complaint filed on May 22, 2018.

I simply want your response to confirm that there was a complaint filed on May 22, 2018 under my
name or any other name against the employer Velocity Technology Solutions.

If this complain exist, ] want a copy of the complaint.

If it does not exist, I want your organization to confirm specifically that it does not exist in your files.
My address is P.O. Box 188911 Sacramento, California however, if all responses can be sent to me
via my email

garrison. jones @outlook.com

Thanks for your swift attention to this request

Chicago DO received a withdrawal letter from attorney citing a settlement between CP and her ER.

Contact Log:

08/24/2018 1:43:46 PM FILED-NO ACTION

 
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 35 of 52

From: Garrison Jones

To: FOTARequests

Subject: FOIA REQUEST FOR ALL RECORDS AND COMPLAINTS, INQUIRIES FROM AND TO VELOCITY TECHNOLOGY
SOLUTIONS AND OGLTREE DEAKINS

Date: Thursday, May 27, 2021 10:30:06 PM

Importance: High

 

CAUTION - The sender of this message Is external to the DOL network. Please use care when clicking on links and
responding with sensitive information. Send suspicious email to spam@dol.gov.

I am hereby via an FOIA request for all inquiries, documents, letters
and or complaints made by anyone from Velocity Technology
solutions and from the law from of OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C. from January 2017 to the current date in
connection and or related to any FMLA complaint that includes the
name of Garrison Jones

My address is P.O Box 188911 Sacramento, California 95818
however, if all responses can be sent to my email address
garrison. jones @outlook.com I would appreciate it .

Thank you for your urgent attention to this request
~_ Oo DO Oo ND HW RP WN § CO OO OBO HS DH TW Beh WD Ne

on DTN TN ee WY NY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 36 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 2 of 11

court via any pleadings, or in open court. All they have done is “referenced”
these documents and until they present them to this court, they are not
evidence, they simply do not exist.

2. They want the court to turns its back to wanton, heinous fraud they have
committed on multiple occasions and make a ruling in their favor in the
complaint before the court.

3. What they are not going to present to this court is that the illegal agreement and
the fabricated FMLA release document are both inadmissible and this court
does not have any jurisdiction over either.

4,

5. They have repeatedly referenced both the illegal, unconsciable, unenforceable
agreement however, they have only “referenced it and has never presented any
evidence that it even exists.

6. Evidence that is not properly submitted to any court is no evidence at all.
7. There are reasons why they have never presented any evidence and or exhibits
or offered any witness testimony not have a single Ogltree Deakins attorney
ever appeared in open court on behalf of their client Velocity Technology

Solutions in now over 4 4 years.

8. The current litigation before the court is no difference.

9. The plaintiff wants to direct the courts attention to two specific locations within
this illegal , unconsciable, unenforceable agreement with that being

10. Paragraph number 9 under the heading of No Admission of
Wrongdoing and

11. Paragraph 13 under the heading Plain Language: Severability:
Applicable law:Modification; Waiver.

Paragraph 9

12. It is clear in Paragraph 9 that it states the parties agrees that this
Agreement is not admissible in any proceeding as evidence”

 
oN NO TO ReOUlUwW OUND HE lUCOUlUlUlUlUlCOOCCUMOONSN DNC RWG NOOO NOT SOD RCW Gi

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 37 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 3of11

9 No Admission of Wrongdoing. Jones acknowledges and agrees that the
Released Parties expressly deny any liability or wrongdoing and this Agreement is not an
admission of liability or wrongdoing. Jones further acknowledges and agrees that this
Agreement is not admissible in any proceeding as evidence of or an admission by the
Released Parties of any violation of any federal, state, or local laws,

 

14,
15. It is clear that even then it was yet another attempt to hide the illegality

of this illegal agreement which was created by a collaboration between
Velocity General Counsel, Chris Heller and multiple attorneys from Ogltree
Deakins that under no circumstances would this illegal agreement be presented
to any court by either party in any proceeding. However, now that they have
been exposed in multiple local, state and federal criminal violations of the law,
like in all the other instances they will attempt to back out of these provisions
and terms and then say that these terms only apply to the plaintiff Garrison
Jones now that they think this term is in favor of the plaintiff and not to their
advantage. In fact they have already violated the terms of the agreement as on
4 separate occasions in this litigation that have offered this agreement and the
fabricated release letter to this court as evidence.

The plaintiff does herby revoke the parol rule that prevents any party
who have reduced their agreement to a final written document from later
introducing other evidence, such as the content of oral discussions from earlier
in the negotiation process, as evidence of a different intent as to the terms of
the contract and or agreement. This is exactly what they are attempting now.
They think by invoking this illegal, unconsciable, unenforceable agreement it is
in their favor to do so. However, there is documented history of Ogltree
Deakins attorneys Paul Smith and Anthony Decristoforo pulling the trigger on
the illegal, unconsciable, unenforceable agreement and the fabricated FMLA
complaint release letter multiple times in this proceeding why because they
think they are to their advantage to do to,, but in fact it confirms and implicates

-3-

 
_-_ Oo OO OO ON DN Ur RPOOwWOONlU HCO ms ODN RON

ao NN ON ROH OWN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 38 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 4of11

each of them in the continued federal criminal fraud against the United States
government and specifically the United States Department of Labor.

17, Paragraph 13

18. No Jurisdiction

19. It clearly states “The parties Agreement will be governed by Arizona

yY

Law.

13. Plain Language; Severability; Applicable Law; Modification; Waiver.

Jones acknowledges and agrees that this Agreement shall be interpreted based on the
plain meaning of its language and shall not be construed for or against any Party. If any
portion of this Agreement is deemed void or unenforceable for any reason, the
unenforceable portion will be deemed severed from the remaining portions of this
Agreement, which will otherwise remain in full force. The Parties agree this Agreement
will be governed by Arizona law. This Agreement may not be modified except through a
written document signed by an authorized representative of each Party. No waiver of any
of the provisions of this Agreement will! be binding unless executed in writing by the
waiving Party nor will any waiver be a continuing waiver or waiver of any other
provision.

20. Per the terms of this illegal unconsciable, unenforceable agreement the
defendants and their counsel this court does not have any jurisdiction over this
agreement and the fact that it is inadmissible, the court cannot use any of the
agreement as part of its rulings or decisions.

21. This court does not have the authority to use this agreement as part of any
ruling and or decision in the case before the court.

22. The defendants and their counsel are completely aware of these terms as
the illegal contract was created in complicity between Velocity General
Counsel, Chris Heller and multiple attorneys from the law firm of Ogltree
Deakins. However, despite these terms, they have repeatedly offered it to this
court as evidence attempting to obtain a quick dismissal and ruling/decision in
their favor with no intention of producing it to this court, knowing if they do

 

 
rer OOD ONS DO RBG NIC Ola OND kW

on KN A SP WwW ON

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 39 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 5 of 11

that the ramification will be disbarment, federal charges against both Velocity
and any Ogltree Deakins attorney bold enough to present it in open court.
23. The result, “thumbs up and leaving the court in handcuffs”

24. They have no intention whatsoever in offering and presenting it to the
court on the record, in open court or via any pleading. This court does not have
any jurisdiction over this illegal, unconsciable, unenforceable agreement
because in attempting to gain an advantage the agreement states it is
Inadmissible and governed _by the laws of Arizona. _A fact they were aware
of but is misleading this court as to the facts once again.

25, In prior litigation the judge in an order in the exact same circumstances
before this court with that being jurisdiction of the court in reference to the
agreement. The court ruled that it did not in that case, the court did not retain
jurisdiction over the illegal agreement and that if the plaintiff “seeks relief from
the obligations of his settlement agreement with Velocity , he should file a new
case in an appropriate court”

For the foregoing reasons, plaintiff's motion provides no basis for the Court to disturb its
judgment in this case. If plaintiff seeks relief from the obligations of his settlement agreement
with Velocity, he should file a new case in an appropriate court.

Date: 12/18/2019 ay

Jorge L. Alonso

6 United States District Judge
27, Also as previously mentioned the illegal agreement is govened by the

laws of the state of Arizona.

28. Additionally on August 26, 2019 after months of being hunted and
harrassed by Velocity, the plaintiff began to fight back the plaintiff began to
expose the criminal acts by Velocity , fraudulent billing and stolen intellectual
property to Velocity customers that prompted a response from Ogltree Deakins
attorney Jennifer Colvin claiming “ despite your conduct Velocity would
prefer not to be forced to enforce the Agreement through litigation”.

 
- Oo OO OOO N DN TW PP YW NY FH DO ODO mwmOeUNS ONC UR UWL

oOo NUN DB A Se W WN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 40 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 6 of 11

29. This again was far from the truth and nothing but a threat. Neither
Velocity or Ogltree Deakins had no intention of filing any proactive litigation
where this illegal agreement would be presented to any court in any jurisdiction

and attempt to “enforce it”.
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

QO letree Atrornevs at Law
. 155 N. Wacker Drive. Suite 4300
Chicago, IL 60606
ns Telephone: 312-558-1220

Facsimile: 312-807-3619
www.ogletree.com

Jennifer L. Colvin
312-558-1234
jennifer.colvin @ogletree.com

August 26, 2019
Via E-Mai

Garrison Jones
garrison jones@outlook.com

RE: Jones —and-— Velocity Technology Solutions. Inc.

Dear Mr. Jones:

30.
Despite your conduct in violation of the Agreement, at this time Velocity would prefer not to

be forced to enforce the terms of the Agreement through litigation. However, your continued
violation of the Agreement will force us to do so. Thus, we implore you to immediately discontinue
making disparaging comments about Velocity and from taking any other actions in violation of the
Agreement.

31.

32. This was over two years ago and they still did not file any such litigation.

33. Equally, based on the fraud and criminal actions committed by Velocity
and Ogltree Deakins left in their wake in the state of Arizona in connection
with the plaintiff and the criminal acts Ogltree Deakins committed in their
representation engagement with the Maricopa County Judicial system, it is
hardly unlikely and highly improbable that they would again go back to this
state and then asked them to make a ruling in their favor in support of an

-6-

 
-—_- Oo OD BO NHN DBD A FP WD NY —-|-§ CF OO DOW KN WN A & WW PO =

ao NN TA PP OW

 

 

34.

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 41 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 7 of 11

illegal, unconsciable, criminal agreement that reflects federal criminal felonies’
committed and fraud against the federal government of the United States.

It is clear that the defendants are again attempting to gain what they think
is an advantage by adding the term “this Agreement will be governed by
Arizona Law”. This also makes the illegal, unconsciable, unenforceable
agreement and the fabricated release letter void as “Consent of the

parties cannot allow subject matter jurisdiction to a court. Unlike
personal jurisdiction, which the court can obtain upon a party's consent or
failure to object, lack of subject matter jurisdiction is never waivable; either

the court has it, or it cannot assert it nor can it be given to any court where the

parties

35.

36.

37.

This order from case number 1:18-cv-02388 Document in the US District
Court of Northern Illinois Document #: 15 Filed: 12/18/19 was entered by
Judge Alonso. It’s also important to note that it was Velocity who steered this
case before Judge Alonso and gained what they thought was a victory however,
that was not the intention of the plaintiff. His intention was to get Velocity and
Ogltree to present the illegal, unconsciable, unenforceable agreement to their
court as a means to derail any attempts to reverse the judgment. They did and
quickly presented the agreement and the courts response is the same one that
should be made by this court in a ruling that the US District Court of Eastern
California does not have jurisdiction over this illegal agreement, it is
inadmissible in the current proceeding and that it will not and cannot be used
by the defendants, nor will it play any role as part of any decision or ruling
made by this court.

The issue before this court is FMLA, where the plaintiff Garrison Jones
was unlawfully terminated by Velocity while on approved FMLA medical
leave.

The federal is federal law and under the jurisdiction of the federal
government of the United States.

 
-_- OoOOUlNUODUlCUMOPOUMSF CD RPO Nl OOOO ONS DROW

ont DN UU Pe WY LN

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 42 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 8 of 11

38. The burden on the both the plaintiff and defendants in this case would be
great. Neither do not reside in the state of Arizona. The events at the heart of
this litigation of did not occurred in the state of Arizona, the plaintiff at the
time of this litigation was a citizen of Illinois and not Arizona. He was
terminated while on FMLA when he was in Illinois a fact that the defendants
attempted to cover-up as they thought they had “plausible deniability” since the
plaintiffs access to Velocity email was revoked in January 2018.

39. They had no idea that this attempt failed and he had been on regular basis
continued to receive emails on his personal business email account up until
December 2019.

40. In addition, the corporation of Velocity Technology Solutions is
headquarted in the state of North Carolina. Even before any litigation is filed
they have declined any and all jurisdiction over this illegal agreement as it
violates due process to hail both a plaintiff and defendant to a state where
the forum state does not apply to either party.

41. To add to this jurisdictional issue, the plaintiff has made and put law
enforcement and the judicial system of the state of Arizona on alert that the
defendants and their counsel may attempt to file litigation attempting to enforce
this illegal, unconsciable, unenforceable agreement by again using the
resources of the state of Arizona judicial system a state where they have
committed fraud upon a state agency (AZDES) the Arizona Court of Appeals
and fraud and criminal acts in connection with a federally funded program
( unemployment) that was administered by the state of Arizona.

42. They have also been forwarded specific documents from all prior
litigation months ago of in preparation of any anticipated filings by the
defendants and their attorneys from Ogltree Deakins.

43. Basically because of prior documented history of false statements and
fraud, they are waiting in eager anticipation of their presence back in the state
of Arizona.

 
_- COOUNUOU CUO NOCD PWD Nl CO fT ia SON ORNs

So nN DN OW FF WY NH

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 43 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 9 of 11

44,
45.

13. Plain Language; Severability; Applicable Law; Modification; Waiver.

Jones acknowledges and agrees that this Agreement shall be interpreted based on the
plain meaning of its language and shall not be construed for or against any Party. If any
portion of this Agreement is deemed void or unenforceable for any reason, the
unenforceable portion will be deemed severed from the remaining portions of this
Agreement, which will otherwise remain in full force. The Parties agree this Agreement
will be governed by Arizona law. This Agreement may not be modified except through a
written document signed by an authorized representative of each Party. No waiver of any
of the provisions of this Agreement will be binding unless executed in writing by the
waiving Party nor will any waiver be a continuing waiver or waiver of any other
provision.

46. attempting once again to commit fraud upon this court and also
knowingly deceiving this court to dismiss this case by fraud with that they are
knowingly presenting false fabricated documents L.e. the illegal, unconsciable,
unenforceable settlement agreement, that clearly implicates both Velocity and
Ogltree Deakins current and prior attorneys from previous litigation in a vast
pre-meditated conspiracy to commit federal criminal fraud against the United
States federal government with the United States Department of Labor as the
intended target, in addition to the plaintiff, the US District Court of Northern
Illinois and the Us District Court of Eastern California where Judge Jeremey
Peterson is presiding on the above mentioned case.

CONCLUSION
For all the obvious reasons the defendants and their attorneys must be held
accountable by the maximum sanctions and penalties by this court from this
unconsciable scheme of fraud and federal criminality they have committed not only
against this court but also the US District court of Northern Illinois, the United States
Department of Labor and federal criminal fraud and other criminal violations against
the United States government. If not immediately this unethical, illegal and criminal
behavior will be mimicked by other lawyers and law firms because Ogltree Deakins

-9-

 
_~ Oo Ob 2S SN DW CT PRP WwW NY KY Oo CO FO NHN DKON TH Re YD Ne

oN KN AO Re UH OW

 

 

attorneys will brag at every opportunity and the crimes they have committed will

spread.

47.

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 44 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 10 of 11

Respectfully submitted,

 

Garrison Jones Plaintiff (Pro Se
P.O. Box 188911
Sacramento, California 95818
garrison.jones@outlook.com

for litigation.
YO

Z
Garrison Jones Plaintiff (Pro Se
P.O. Box 188911

Sacramento, California 95818

 

-10-

 
ocmUlUlNUDmUlUMCOOUCUNSLCCCO DON eG Nl CSS SNAG DN aN

oo nN NO TT Pe OW NS

 

 

Case 2:19-cv-02374-KJM-JDP Document88 Filed 08/16/21 Page 45 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 11 of 11

garrison.jones(@outlook.com

CERTIFICATE OF SERVICE

I hereby certify that on this [date] a copy of the forgoing [name of document]
was mailed, USPS to defendants

Velocity Technology Solutions
1901 Roxborough Road
Charlotte, North Carolina 28211

 

Garrison Jones Plaintiff Pro Se

Dated: August 21, 2020 GARRISON JONES

Garrison Jones

Plaintiff (Pro Se)

P.O. Box 188911

Sacramento, California 95818.
garrison.jones@outlook.com

-ll-

 
as

General Adjudication

UB-098 Claimant Sgn: — | &

Assue: Abie Base Period Separation: No

Basis:
ABILITY TO WORK

BPR: .
R6-3-$2235,A, ; .

Reasoning and Conclusion:
SEE UB 100

Additional Text:
CLMT WRITTEN STATEMENT:

UB436 SENT ON 4/19/18 DUE BACK ON 424/18
SEE UB-436R IN ONBASE RECD 5/2/18

CLAIMANT RETURNED CALL ON 5-7-18 AT 1:53PM PHN: 916-870-4960, T/C WITH CLAIMANT:

“-CLMT STATES HE HAD A STROKE IN NOVEMBER OF 2617 CLMT IS STILL UNDER DOCTORS CARE UNTIL 55/18,

e .

 

 

. |
'
7 Exhibit 4 92” )
. . \
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 47 of 52

garrison.courtdocs@outlook.com

From: Garrison Jones <garrisonjones@outlook.com>
Sent: Thursday, May 21, 2020 2:32 PM

To: Garrison Jones -Court-Docs

Subject: Fwd: Garrison Jones

Get Outlook for iOS

 

From: Susan Holtapp <susan.holtapp@velocitycloud.com>
Sent: Thursday, March 15, 2018 8:08:38 AM

To: Chance Veasey <chance.veasey@velocitycloud.com>
Ce: Garrison Jones <garrison.jones@velocitycloud.com>
Subject: Garrison Jones

Chance,

I understood from our last exchange that Garrison Jones was no longer employee of Velocity. His record
remains in ADP reporting to Michael B. Please let us know if Michael or myself have open action item to
release Garrison.

Regards,
Susan

Susan Holtapp-Freiday | Velocity Technology Solutions, Inc.
Sr. Practice Director Professional Services, infor Line of Business

0 612.333.9853 |m 612.802 6914|

eMail susan.holtapp@velocitycloud.com | Website velocitycloud.com

STATEMENT OF CONFIDENTIALITY

This email may be confidential and/or protected by privilege. If you are not the intended recipient, disclosure, copying, distribution and/or use are prohibited, please
notify us immediately at counsel@velocitycloud.com and delete this copy from your system.
—-_— Oo Ob oO NHN DH A FSF WY NY -|-§ OF OO SBS SF HR AH B&F WY N=

aon vn DB A SF Ww NW

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 48 of 52
Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 1of11

FILED

Garrison Jones

 

Plaintiff (Pro Se) JUN 21 2021
P.O. Box 188911
Sacramento, California 95818 EASTERN DISTRICT OF CABIN
garrison.jones@outlook.com DEPUTY CLERK
U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES Case No.: 2:19-cv-02374
Plaintiff KJM-JDP
‘ JURY TRIAL
VELOCITY TECHNOLOGY DEMANDED
SOLUTIONS LLC et al
Defendants. Action filed: Nov 25, 2019
Date set for trial: NONE

 

 

 

 

Introduction

The plaintiff in the above mentioned case does herby move the court for an
immediate order in the above case for sanctions against the defendants and their
attorneys from the law firm of Ogletree, Deakins, Nash, Smoak & Stewart, P.C,
Paul Smith and Anthony Decristoforo as well for an immediate summary judgement
to put an end to the nightmare that the defendants and their counsel has created.

1. The defendants and their counsel is attempting to misdirect the courts attention
away from multiple federal criminal violations of the law that have been
uncovered by the plaintiff Garrison Jones by repeatedly directing the courts
attention to an illegal, unconsciable, unenforceable agreement and release letter
that they are under the assumption that it will solve all the world problems,
cure cancer and obtain a ruling from tis court that will allow them to escape the
federal criminal charges by both Ogltree Deakins and Velocity committed
against the federal government. Yet they have not and will not preset it to the

-l-

 
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 49 of 52

From: Garsen Jones

To: FOIARequests

Subject: FOIA REQUEST FOR COMPLAINT FILED ON may 22, 2018
Date: Thursday, May 27, 2021 10.20.36 PM

Attachments: (mage001.pna
Garson Jones Charge Withdrawal Letter (DOL) (003).pdf
FOIA 896928 Complaint 3850645 Redacted. pdf

CAUTION - The sender of this message 1s external to the DOL network Please use care when clicking on links and responding with sensitive information Send
suspicious email to spam@dol gov

Please search your records of a complaint made or filed on May 22, 2018 under the name of Garrison
Jones.

In complaint number which is attached it states that the Chicago DO received a withdrawal letter on
8/24/2018 I have attached a copy of that letter.

In that letter it states that it is a withdrawal of a complaint filed on May 22, 2018.

I simply want your response to confirm that there was a complaint filed on May 22, 2018 under my
name or any other name against the employer Velocity Technology Solutions.

If this complain exist, J want a copy of the complaint.

If it does not exist, | want your organization to confirm specifically that it does not exist in your files.
My address is P.O. Box 188911 Sacramento, California however, if all responses can be sent to me
via my email

garrison. jones @outlook.com

Thanks for your swift attention to this request

Chicago DO received a withdrawal letter from attorney citing a settlement between CP and her ER.

Contact Log:

08/24/2018 1:43:46 PM FILED-NO ACTION

 
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 50 of 52

From: Garrison Jones

To: FOJARequests

Subject: FOIA REQUEST FOR ALL RECORDS AND COMPLAINTS, INQUIRIES FROM AND TO VELOCITY TECHNOLOGY
SOLUTIONS AND OGLTREE DEAKINS

Date: Thursday, May 27, 2021 10:30:06 PM

Importance: High

 

CAUTION - The sender of this message Is external to the DOL network. Please use care when clicking on links and
responding with sensitive information. Send suspicious email to spam@dol.gov.

I am hereby via an FOIA request for all inquiries, documents, letters
and or complaints made by anyone from Velocity Technology
solutions and from the law from of OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C. from January 2017 to the current date in
connection and or related to any FMLA complaint that includes the

name of Garrison Jones

My address is P.O Box 188911 Sacramento, California 95818
however, if all responses can be sent to my email address
garrison. jones @outlook.com I would appreciate it .

Thank you for your urgent attention to this request
Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 51 of 52

From: Garrison Jones

To: FOTARequests

Subject: Re: FOIA REQUEST FOR COMPLAINT FILED ON may 22, 2018
Date: Saturday, May 29, 2021 10:34:47 PM

Attachments: image00L.png

 

CAUTION - The sender of this message is external to the DOL network. Please use care when clicking on links and
responding with sensitive information. Send suspicious email to spam@dol.gov.

They claim that the withdrawal letter is for a complaint filed on Nay 22, 2018 and I never filed
a complaint with your agency at all in the year 2018 or at any other time. I need your response
to say that your records do not contain a FMLA complaint filed on May 22,2018 to directly
counter this fabricated complaint and release letter

On May 27, 2021, at 9:20 PM, Garrison Jones <garrison.jones@outlook.com>
wrote:

Please search your records of a complaint made or filed on
May 22, 2018 under the name of Garrison Jones.

In complaint number which is attached it states that the
Chicago DO received a withdrawal letter on 8/24/2018 I have
attached a copy of that letter.

In that letter it states that it is a withdrawal of a complaint
filed on May 22, 2018.

I simply want your response to confirm that there was a
complaint filed on May 22, 2018 under my name or any other
name against the employer Velocity Technology Solutions.
If this complain exist, I want a copy of the complaint.

If it does not exist, I want your organization to confirm
specifically that it does not exist in your files.

My address is P.O. Box 188911 Sacramento, California
however, if all responses can be sent to me via my email
garrison. jones @outlook.com

Thanks for your swift attention to this request
_ WwW WN

Co Oo SF OS ON ON

—_= OUND SOD i Oe iN

ao nN DN Mh SP WY NY

 

 

Case 2:19-cv-02374-KJM-JDP Document 88 Filed 08/16/21 Page 52 of 52

PLEASE TAKE NOTICE that on September 16, 2021 at 10:00 am. in Courtroom 9

of the United States District Court of Eastern California Court located at 501 I Street

Sacrament, California 95814, Plaintiff Garrison Jones will move this

Court for an Order to deny the defendant’s motion for summary judgement filed on
August 13, 2021deny defendant’s motion for summary
judgement and to strike all affirmative defenses with
prejudice and deny the defendants ability to amend.

This motion shall be based upon this Notice, the attached evidence and exhibits.
The

Garrison Jones

Plaintiff (Pro Se)

P.O. Box 188911
Sacramento, California 95818
garrison.jones(@outlook.com

 

 
